Citation Nr: 1742530	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-03 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from November 1973 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran did not appear at a scheduled videoconference hearing in September 2014.  The Veteran did not provide a reason for that absence, nor did he request that the hearing be postponed.  Thus, the hearing request is deemed withdrawn.

The issue of entitlement to TDIU, to include pursuant to 38 C.F.R. § 4.16(b), is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's hypertension is not shown to be manifested by readings of diastolic blood pressure of predominantly 100 or more; systolic blood pressure of predominantly 160 or more; and there is no history of diastolic pressure of predominantly 100 or more requiring continuous medication for control.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in October 2007 and November 2008.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in July 2015.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In December 2014, the Board remanded the increased rating claim for hypertension for further development.  In light of the medical opinion obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that the severity of hypertension warrants a compensable rating.  The present claim for an increased rating arises from service connection for hypertension that was originally granted in an August 2008 rating decision.  

Hypertension is rated under Diagnostic Code 7101, which governs ratings for hypertensive vascular disease.  Diagnostic Code 7101 provides a 10 percent rating for diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more, or as a minimum rating for a Veteran with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure of predominantly 120 or more.  A 50 percent rating is assigned for diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

August 2007 private medical records show a blood pressure of 140/85.

At a July 2008 VA examination, the examiner diagnosed hypertension, and noted that the Veteran was on three medications for hypertension.  On examination, blood pressure measured on the left arm was 115/73, and 108/66 on repeat measurement.  Blood pressure measured on the right arm was 113/61.  

At a December 2009 VA examination, the Veteran reported symptoms including headaches, dizziness, and lightheadedness.  The examiner diagnosed essential hypertension, and noted that the Veteran was on daily medication for hypertension.  On examination, blood pressure measured while lying was 123/89, while sitting was 155/91, and while standing was 130/85.  The examiner noted no evidence of hypertensive heart disease or arteriosclerotic complications of hypertension.  

June 2010 VA medical records show a blood pressure of 142/80.  February 2011 VA medical records show a blood pressure of 168/76, with a repeated measurement of 146/80.  December 2011 VA medical records show a blood pressure of 112/78.

November 2012 private medical records show blood pressure measurements of 136/70 and 123/73.  In December 2012 private medical records, blood pressure was recorded as 143/79, with a repeat measurement of 127/69.  

In September 2013 private medical records, blood pressure was measured as 140/73.  October 2013 private medical records show blood pressure as 136/72.  

In January 2014 private medical records show blood pressure measurements of 149/87 and 154/78.  In April 2014, private medical records show a blood pressure of 170/84, with a repeated measurement of 170/91.  In May 2014, private medical records show a blood pressure of 150/80, with a repeated measurement of 156/87.  

At a July 2015 VA examination, the examiner diagnosed hypertension and noted that the Veteran was on three medications for hypertension.  The examiner noted there was not a history of diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure was measured three times and results were 150/80, 138/76, and 136/70, with an average noted as 141/75.  The examiner stated the examination found persistent systolic elevation of blood pressure, despite medication.  The examiner noted the hypertension was slightly worse than in the 2009 examination.  

In March 2016, private medical records show a blood pressure of 153/87.

Based on the evidence of record, the Board finds that a compensable rating for hypertension is not warranted.  The evidence does not show that diastolic pressure was predominantly 100 or more, or that the systolic pressure was predominantly 160 or more.  Further, the evidence does not show that the Veteran has a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  

The medical evidence of record shows that the Veteran's hypertension is manifested by diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160 throughout the period on appeal.  The medical evidence of record includes numerous separate blood pressure readings taken since August 2007.  Readings taken on February 2011 indicated systolic pressure over 160, but on repeat measurement, the systolic pressure measured 146.  In April 2014, blood pressure showed systolic pressure above 160 on first and repeated measurement.  However, the evidence shows that all other readings, including one taken a week after the April 2014 measurement, showed systolic pressure under 160.  The Board therefore cannot find that the systolic pressure has been predominantly 160 or more.  The significant majority of the Veteran's blood pressure readings throughout the entire period on appeal demonstrate that the Veteran's diastolic pressure was under 100 and his systolic pressure was under 160.  

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's hypertension, such as in April 2014, the evidence shows no distinct periods of time during which the symptoms varied to such an extent that they would be predominantly considered to warrant a rating in excess of 0 percent under any applicable diagnostic code.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.344 (2016); Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, as the preponderance of the evidence is against the claim for a higher rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial compensable rating for hypertension is denied.


REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2016).  TDIU is assigned when, due to service-connected disability, the Veteran is unable to secure or follow a substantially gainful occupation.  If there is only one service-connected disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of establishing a 40 percent disability in combination, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. § 4.16(a) (2016).  

The Veteran is service connected for a right foot skin disability, rated 30 percent, a right arm and hand lesion disability, rated 10 percent, a right hand skin disability, rated 10 percent, and hypertension, rated 0 percent.  The combined service-connected disability rating is 40 percent for the period on appeal.  Thus, the threshold requirements for a TDIU rating pursuant to 38 C.F.R. § 4.16(a) are not met.

If the applicable percentage standards set forth in 38 C.F.R. § 4.16(a) are not met, but evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 4.16(b) (2016); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board cannot assign an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board must specifically adjudicate whether to remand a case for referral to the Director for consideration of an extraschedular TDIU.  Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).

In a March 2010 statement, the Veteran stated he had been laid off in September 2009, and had not been able to find gainful employment since.  In an August 2016 statement, the Veteran stated that since 2009, his physical condition had hindered his ability to secure gainful employment.  The Veteran further stated that while he had other issues, the service-connected disabilities were the main contributing factor of his unemployability.  

In January 2012 VA medical records, the Veteran reported he had been a laborer in various plants for over 20 years.  The Veteran stated that he was no longer able to physically work because of health problems, including diabetes, high blood pressure, and cholesterol.  The Board notes that those conditions are not service connected.

The Board finds that the record is unclear regarding whether the Veteran is unable to secure and follow a substantially gainful occupation due solely to service-connected disabilities.  The Board finds that an opinion that considers the disabilities would be helpful in resolution of the request for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for TDIU.

2.  Send the Veteran and representative a letter requesting that the Veteran furnish any additional information or evidence pertinent to the claim for TDIU.  The letter should specifically notify the Veteran of the criteria to establish entitlement to a TDIU.

3.  Then, schedule the Veteran for a VA examination.  The examiner should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  Then, readjudicate the claim, to specifically include considering whether referral for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


